Citation Nr: 0816320	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  01-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.   
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
that determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for PTSD and denied entitlement to service 
connection for hepatitis C.  An October 2000 RO decision 
(issued in a statement of the case) reopened and denied the 
veteran's claim for service connection for PTSD on a de novo 
basis.  The veteran provided testimony at a personal hearing 
at the RO in February 2003.  

The Board notes that the October 2000 RO decision (issued in 
a statement of the case) reopened the veteran's claim for 
service connection for PTSD and denied that claim on a de 
novo basis.  However, service connection for PTSD was 
previously denied, including in a final August 1992 RO 
decision.  Therefore, the Board must address whether the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for PTSD.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In pertinent part of a July 2007 decision, the Board remanded 
the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for PTSD for the RO to first address an 
inextricably intertwined matter involving an allegation of 
clear and unmistakable error (CUE) in a prior RO decision.  
That matter was adjudicated by the RO in an August 2007 
decision.  While the veteran's representative has listed the 
issue of CUE in a prior RO decision on an April 2008 informal 
hearing presentation, that matter is not before the Board on 
appeal at this time since there is no notice of disagreement 
with the August 2007 decision.   

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for PTSD.  The issue of the merits of the 
claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 
1992 decision, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1992 RO decision that denied service 
connection for PTSD condition is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for PTSD in May 
1986.  The veteran submitted a notice of disagreement in 
April 1987.  An April 1987 RO decision denied service 
connection for PTSD, apparently on a de novo basis.  A 
statement of the case was issued in August 1987.  However, 
the veteran did not submit a substantive appeal following the 
issuance of the statement of the case.  An August 1992 RO 
decision denied service connection for PTSD on a de novo 
basis.  Those decisions were not appealed and are considered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The evidence considered at the time of the May 1992 RO 
decision included the veteran's service personnel and medical 
records; post service VA treatment records; VA examination 
reports; and the veteran's own statements.  The RO initially 
denied service connection for PTSD in May 1986 on the basis 
that although the veteran saw extensive duty in Vietnam, 
there was no identification of a specific instance 
demonstrating that he found himself in a life threatening 
situation which would have contributed to PTSD being service-
connected.  The RO noted that the nature of the veteran's 
duties would normally preclude his individual participation 
in combat missions and would remove him from the actual site 
of combat, and that, accordingly, service connection was not 
established for PTSD.  The RO indicated that a March 1986 VA 
psychiatric examination report noted that the veteran 
reported that ninety of the one hundred men he had gone over 
to Vietnam with had been killed.  It was also reported that 
the veteran stated that many people in his unit were killed 
if they were involved in air missions and that he had viewed 
bodies.  The August 1987 RO decision denied service 
connection for PTSD on the basis that even though a diagnosis 
of PTSD, delayed, mild, was made, there was no objective 
evidence of a specific, actual, identifiable, stressor which 
would warrant the granting of service connection for PTSD 
under VA criteria.  The RO also noted that the veteran's 
service medical records did not show any incurrence or 
treatment for a nervous condition.  

The August 1992 RO decision denied service connection for 
PTSD on the basis that the veteran had not provided a 
verifiable stressor to warrant a grant of service connection 
fro PTSD.  The RO noted that the veteran was diagnosed with 
PTSD and that he stated, again, that he saw men with their 
heads cut off and that he saw a man blown in half.  It was 
noted that the veteran reported that he was shot at by his 
own men and that many men were killed.  The RO indicated that 
there was no evidence to show that the veteran was involved 
in combat and that he had not provided any verifiable 
objective evidence of a specific life-threatening stressor.  

The evidence received since the August 1992 RO decision 
includes additional VA treatment records; VA examination 
reports; and statements and testimony from the veteran.  

In a June 1999 statement, the veteran reported that while 
serving in Vietnam he was exposed to rocket attacks every 
day.  He stated that most of the rocket attacks missed their 
targets, but that they were very stressful.  He indicated 
that his "hooch" was next to an ammunition dump and that he 
was shot at by his own men.  The veteran related that he 
served with the 25th Aviation Battalion as a support troop at 
Fire Base, Cu Chi.  He stated that he experienced several 
different stressful events while at that base including being 
attacked by an American soldier with a pistol.  

An October 1999 VA psychiatric examination report noted that 
the veteran reported that he performed two tours of duty in 
Vietnam.  He stated that he worked in construction and that 
he had fifty Vietnamese working under him and that they built 
bunkers and sidewalks and even a movie theatre.  It was noted 
that the veteran produced a handwritten diary detailing his 
experiences in Vietnam and that the diary provided very 
lengthy explanations of persons with whom the veteran was 
involved in fistfights.  It was also reported that the 
veteran readily admitted that he tended to provoke fights.  
The veteran reported that at one point, he climbed up into a 
guard tower and found a soldier who had been shot through the 
head.  He stated that finding the soldier made him scared.  
The veteran also indicated that he saw a military policeman 
get hit by shrapnel in the neck and that he later died.  He 
stated that he was only about fifty yards away from that 
incident.  He further indicated that he was supposed to take 
care of mines and explosive materials and that he was playing 
around with the explosive material and almost blew up the 
whole ordinance.  The diagnoses included alcohol abuse, 
cannabis abuse, and anti-social personality disorder.  

In a statement received in March 2000, the veteran referred 
to multiple stressors.  He reported that they received 
incoming and people were killed.  He also stated that while 
he was filling a water truck, a round landed in the road in 
front of the truck and it blew the hose out of his hand.  He 
stated that his finger was half cut off and that he almost 
lost it.  The veteran also referred to an occasion where the 
Vietcong broke through a couple bunker lines and that he was 
sent out to repair the lines.  He stated that he did not know 
how many people were killed.  He further indicated that they 
received a lot of sniper fire.  The veteran specifically 
indicated that Sergeant Major "B" ran ahead of him to a 
tower and that he was right behind him.  He stated that when 
he reached the top of the tower he tried to see what Sergeant 
Major "B" was looking at and that he saw a guard against 
the back of the bunker with a small  hole in his forehead and 
with his brains splattered all over the bunker.  He reported 
that when he was at Cu Chi base camp there was firing and 
artillery and that the Vietnamese were tunneling through to 
the base.  He also referred to Hamburger Hill.  The veteran 
stated that he went on a lot of convoys to Bein Way and that 
he saw a lot of Vietnamese with their heads cut off.  

In his December 2000 substantive appeal, the veteran reported 
that he was assigned to the 1st Aviation Division, the 25th 
Aviation Division, and the 101st Aviation Division.  He 
stated that one time while watching and outdoor movie, a 
mortar round came through he screen and killed two military 
policemen.  He stated that he witnessed many casualties 
coming back from battle when the 25th Infantry Division was 
taking Hamburger Hill.  The veteran reported that many 
soldiers in his outfit were door gunners and that several of 
them were killed.  He also referred to Vietnamese with 
severed heads.  

A June 2004 RO decision noted that due to the quality of the 
sound of the tape of the veteran's February 2003 RO hearing, 
an accurate written transcript could not be prepared.  It was 
reported that at the hearing, the veteran reported that he 
served two tours of duty in Vietnam and that he saw wounded 
and dead soldiers.  He stated that he was stationed at Cu Chi 
and that the base was subject to daily attacks.  It was noted 
that the veteran also related one incident in which a guard 
in tower was shot and killed.  

In the evidence since August 1992, the veteran has referred 
to various additional stressors.  For example, he referred to 
daily attacks when he was in the 25th Aviation Battalion and 
stationed at Fire Base Cu Chi.  The veteran also specially 
stated that a round landed when he was filling a water truck 
and that it blew the hose out of his hand.  He stated that 
his finger was half cut off and that he almost lost it.  The 
Board observes that the veteran's service medical records 
refer to a flap laceration of the third digit of the 
veteran's left hand in September 1969.  Additionally, the 
veteran stated that he saw a guard who was shot in the head 
in a tower when he and Sergeant Major "B" reached the top 
of the tower.  He also stated that he witnessed many 
casualties coming back from the battle when the 25th Infantry 
Division was taking Hamburger Hill.  

The Board finds that the additional more specific stressors, 
with at least a timeframe of September 1969 as to one 
possible mortar round explosion and injury, are evidence that 
is both new and material because the claim was previously 
denied on the basis that the veteran had not provided a 
verifiable stressor to warrant a grant of service connection 
for PTSD.  Therefore, the Board finds that the evidence 
received since the August 1992 RO decision includes some 
evidence which is new, since it is not cumulative or 
redundant, and some of such new evidence is also material, 
since it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the August 1992 RO decision, and thus the 
claim for service connection for PTSD is reopened.  This does 
not mean that service connection for a muscle weakness 
condition is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for PTSD is addressed on a de 
novo basis.  Manio, supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that he had one year, nine 
months, and twenty-three days of foreign and/or sea service 
and that he served in Vietnam from May 1969 to April 1970 and 
from November 1970 to September 1971.  His occupational 
specialty was listed as firefighter.  His service personnel 
records indicate that he served with the 25th Aviation 
Battalion from June 1969 to April 1970 and that he was noted 
to have a principal duty as an assistant Eq record clerk.  He 
also served with the 11th Aviation Company, 1st Calvary 
Division from November 1970 to April 1971 and his principal 
duty was listed as a team leader and a firefighter.  It was 
noted that campaigns that took place during his tours of duty 
in Vietnam included the Tet/69 Counteroffensive; Vietnam 
Summer-Fall 1969; Vietnam Winter-Spring 1970; and the 13th 
Unnamed Campaign.  

The veteran's service medical records do not show treatment 
for any diagnosed psychiatric problems including PTSD.  A 
March 1969 treatment entry noted that the veteran was not 
mentally ill and that he had an anti-social personality, 
mild.  It was reported that the veteran would continue to 
have problems, but that he was not treatable.  A September 
1969 treatment entry noted that the veteran was with the 25th 
Aviation Batallion and that he suffered a flap laceration of 
the dorsal aspect of the third digit of the left hand.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  

The veteran has reported various stressors.  For example, in 
a June 1999 statement, he reported that while serving in 
Vietnam he was exposed to rocket attacks every day.  The 
veteran related that he served with the 25th Aviation 
Battalion as a support troop at Fire Base, Cu Chi.  He stated 
that he experienced several different stressful events while 
at that base including being attacked by an American soldier 
with a pistol.  

An October 1999 VA psychiatric examination report noted that 
the veteran reported that he performed two tours of duty in 
Vietnam.  He stated that he climbed up into a guard tower and 
found a soldier who had been shot through the head.  The 
veteran also indicated that he saw a military policeman get 
hit by shrapnel in the neck and that he later died.  He 
stated that he was only about fifty yards away from that 
incident.  

In a statement received in March 2000, the veteran referred 
to multiple stressors.  He stated that while he was filling a 
water truck, a round landed in the road in front of the truck 
and it blew the hose out of his hand.  He indicated that his 
finger was half cut off and that he almost lost it.  The 
veteran also referred to an occasion where the Vietcong broke 
through a couple bunker lines and that he was sent out to 
repair the lines.  He stated that he did not know how many 
people were killed.  The veteran specifically indicated that 
Sergeant Major "B" ran ahead of him to a tower and that he 
was right behind him.  He stated that when he reached the top 
of the tower he tried to see what Sergeant Major "B" was 
looking at and that he saw a guard against the back of the 
bunker with a small  hole in his forehead and with his brains 
splattered all over the bunker.  He reported that when he was 
at Cu Chi base camp there was firing and artillery and that 
the Vietnamese were tunneling through to the base.  He also 
referred to Hamburger Hill.  

In his December 2000 substantive appeal, the veteran reported 
that he was assigned to the 1st Aviation Division, the 25th 
Aviation Division, and the 101st Aviation Division.  He 
stated that one time while watching and outdoor movie, a 
mortar round came through the screen and killed to military 
policemen.  He stated that he witnessed many casualties 
coming back from battle when the 25th Infantry Division was 
taking Hamburger Hill.  

The Board observes that the veteran has specifically stated 
that that while he was filling a water truck, a round landed 
in the road in front of the truck and it blew the hose out of 
his hand.  He stated that his finger was half cut off and 
that he almost lost it.  The Board notes that the veteran's 
service medical records do refer to a finger injury while he 
was with the 25th Aviation Battalion in September 1969.  

Additionally, the veteran's service personnel records 
indicate that he served with the 25th Aviation Battalion from 
June 1969 to April 1970.  The veteran has reported that while 
he was stationed at Cu Chi they were subject to daily attacks 
including mortar rounds and other incoming fire.  Although 
the veteran has not referred to a specific timeframe for such 
incidents, they apparently occurred throughout the time he 
was at a base in Cu Chi, Vietnam.  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, the Board is of 
the view that an attempt to verify the veteran's alleged 
stressors and to obtain relevant unit histories should be 
made.  

If any stressor is verified, the veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  Prior to any examination, any 
outstanding records of pertinent medical treatment should be 
obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since June 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
June 2004 should be obtained.  

2.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
mortar round attack when he injured his 
finger with the 25th Aviation Battalion 
in September 1969, and the alleged daily 
attacks while he was stationed at Cu Chi 
with the 25th Aviation Battalion (during 
the period from June 1969 to April 1970), 
and any other stressor for which the 
veteran provides sufficient detail.  
JSRRC should also be asked to provide the 
histories of the veteran's units during 
the time he was in Vietnam.  If more 
detailed information is need for this 
research, the veteran should be given and 
opportunity to provide it.  

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


